Citation Nr: 0843652	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

In a November 2008 statement, the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability.  This claim is referred 
to the agency of original jurisdiction for appropriate 
action.  


REMAND

In a statement received at the RO in September 2007, the 
veteran noted that he was receiving disability benefits from 
the Social Security Administration (SSA) due to his 
service-connected conditions.  A complete and thorough review 
of the claims folder indicates that no attempt has been made 
to procure copies of the SSA decision awarding such benefits 
or the medical records used in support of that determination.  
A remand is, therefore, necessary to accord the RO an 
opportunity to obtain copies of such documents.  

Also in the September 2007 statement, the veteran asserted 
that he continued to receive treatment at the VA Medical 
Center (VAMC) in San Juan.  The most recent records of 
psychiatric treatment from this medical facility are dated in 
May 2007.  On remand, therefore, an attempt should be made to 
procure copies of records of any more recent psychiatric 
treatment that he may have received at the San Juan VAMC.  

Moreover, at the conclusion of the most recent VA PTSD 
examination, which was conducted in February 2007, the 
examiner opined that the veteran "is unemployable du[e] . . 
. to . . . [his] neuropsychiatric condition."  
Significantly, however, the examiner also assigned a Global 
Assessment of Functioning (GAF) score of 55, which is 
illustrative of only moderate impairment.  Indeed, concurrent 
VA outpatient psychiatric evaluations provided GAF scores 
ranging from 55-60.  On remand, therefore, he should be 
accorded an examination to clarify the current nature and 
extent of his PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of PTSD 
treatment that the veteran may have 
received at the San Juan VAMC since May 
2007.  Associate all such available 
records with the claims folder.  

2.  Procure a copy of the SSA decision 
awarding disability benefits to the 
veteran-as well as the medical records 
used in support of such a determination.  
Associate all such available documents 
with the claims folder.  

3.  Schedule the veteran for an 
examination to determine the nature and 
extent of his service-connected PTSD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  
All pertinent psychiatric pathology should 
be noted in the examination report.  As 
part of the evaluation, the examiner is 
requested to assign a GAF score.  

4.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains adverse, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the agency of original jurisdiction; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  

